Per Curiam.

The letter was of no intrinsic value, not importing any property in possession of the person from whom it was taken, A bond, bill, or note, was not the subject of .larceny, at the common law; and they certainly had as much worth in themselves as this letter. (1 Hawk. c. 33. s. 22.) The carrying away of the letter was, therefore, neither “ a petty larceny, misdemeanor, breach of the peace, or other criminal offence,” of which the special sessions had cognisance, and the conviction must be quashed.
Conviction quashed.